Title: From Thomas Jefferson to Joshua Prout, 19 September 1805
From: Jefferson, Thomas
To: Prout, Joshua


                  
                  Th: Jefferson according to the request of mr Prout, returns him the inclosed certificate. the price of the lands in Louisiana, the means of ensuring residence on them, and the cases of individuals interested in the N. Carolina cession, are within the competence of Congress only, and will doubtless continue to occupy their attention. the acquisition of the Floridas, & the exchange of lands with the Indians on this side the Missisipi are also of first importance; but time & favorable incidents must be awaited for their accomplishment. he presents to mr Prout his salutations & respects.
                  
                  Monticello Sep. 19. 05.
               